Citation Nr: 9936225	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-19 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of initial disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

2.  Determination of initial disability evaluation for 
service-connected chondromalacia, right knee, currently 
evaluated as 10 percent disabling.

3.  Determination of initial disability evaluation for 
service-connected right wrist disability currently evaluated 
as 10 percent disabling.

4.  Determination of initial disability evaluation for 
service-connected myofascial cervical syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1995 to January 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Louisville, Kentucky Department of Veterans Affairs 
(VA) Regional Office (RO).  Subsequently, in March 1998, the 
veteran's claims file was permanently transferred to the 
Lincoln, Nebraska Department of Veterans Affairs Regional 
Office.  The veteran submitted a timely substantive appeal in 
November 1998.

The veteran's claim for an increased initial evaluation for 
chondromalacia, right knee, is addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested primarily by 
nightmares about once per week with occasional sleep 
disturbance, flashbacks about twice monthly, hypervigilence, 
hyperstartle responses, irritability, and anxiousness, and by 
a Global Assessment of Functioning (GAF) score of 75 to 80.  

2.  The veteran's right wrist disorder is currently 
manifested by mild pain and tenderness without objective 
evidence of pain on motion.

3.  The veteran's myofascial cervical syndrome is currently 
manifested by mild tenderness to palpation of the bilateral 
trapezius muscles, but not by any abnormalities of the upper 
extremities or any sensory or coordination deficits.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's right wrist disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.40, 4.45, Diagnostic Code 5215 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's myofascial cervical syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§4.1-4.14, 4.20, 4.40, 4.45, Diagnostic Code 5290 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that the evaluation initially assigned 
her PTSD, right knee disorder, right wrist disorder and 
myofascial cervical syndrome should be increased to reflect 
more accurately the severity of her symptomatology.  
Accordingly, the Board is to consider the entire period of 
the veteran's disability in order to provide for the 
possibility of staged ratings.  Staged ratings are ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's allegation that she is entitled to an increased 
evaluation for her PTSD, right knee disorder, right wrist 
disorder and myofascial cervical syndrome, standing alone is 
sufficient to establish well-grounded claims for higher 
evaluations under 38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

A.  Entitlement to a higher initial disability evaluation for 
PTSD

In the present case, the RO evaluated the veteran's PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 10 
percent evaluation is warranted under DC 9411 for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation is assignable with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Service medical and personnel records show that in May 1996, 
the veteran was sexually assaulted by two fellow servicemen.  
The veteran was treated and a formal medical assessment was 
deferred.  The veteran was described as having a depressed 
mood and affect and she was referred for psychiatric care.  

An October 1997 psychiatric examination conducted by VA prior 
to the veteran's service separation reveals that she reported 
that she had not had any inpatient psychiatric treatment, but 
that she was attending a woman's group on a weekly basis.  
The veteran reported that her mood was like a roller coaster.  
She indicated that she experienced sleep disturbance, 
nightmares, flashbacks (occurring approximately every other 
week), hypervigilence, hyperstartle responses, irritability, 
and anxiousness.  The veteran denied suicide ideation since 
participating in the rape trial.  The veteran also denied 
auditory and visual hallucinations as well as paranoia.  The 
examiner described the veteran as being well-kept with good 
eye contact.  She was oriented to place and time and her 
recent and remote memory was intact.  Her affect was 
described as somewhat bright and her thoughts were goal-
oriented.  The veteran's Axis I diagnoses were PTSD and 
history of alcohol abuse.  A current GAF score of 75 to 80 
was assigned.  The examiner noted that this reflected: 

[T]he veteran reports that she is doing 
about as well now as she has done in the 
last year.  She describes herself as 'a 
lot better,' but she still sees herself 
as somewhat jumpy, but not as paranoid.  
She says that she previously watched if 
someone was following her and had caller 
ID and she no longer watches and no 
longer subscribes to caller ID.  Her 
dreams are also said not to be as bad and 
she is not as depressed and she actually 
sees herself as having a future now.  

The examiner indicated that the veteran's symptomatology was 
consistent with PTSD, currently manifested to a mild degree, 
with a mild impact on her social and occupational 
functioning.  The examiner's statements and conclusions are 
consistent with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130.  DSM-IV states that a 
GAF score of 75 to 80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

During an October 1998 hearing before the RO, the veteran 
testified that she primarily experiences nightmares and 
recurring dreams regarding the rape.  Additionally, certain 
smells, situations and things remind her of the rape.  She is 
uncomfortable in small or enclosed spaces, such as elevators.  
She indicated that she does not isolate herself from people 
and she is not depressed. 

The evidence of record establishes that the veteran has mild 
PTSD manifested by sleep disturbance, nightmares, and 
flashbacks, occurring about one a week or less frequently, as 
well as some hypervigilence and feeling uncomfortable in 
small spaces, such as elevators.  However, the evidence does 
not show that the veteran avoids people or that other 
symptomatology affects her social or employment functioning 
on other than a transient basis, consistent with the current 
10 percent evaluation.  

In fact, the evidence shows that the veteran believes that 
she is doing better, that her memory is intact, her thoughts 
are goal oriented, and she does not have panic attacks, 
chronic sleep impairment, or such other symptomatology as to 
meet or approximate the criteria for a 30 percent evaluation 
for PTSD.  The Board notes that veteran's statements, 
including the statements in her November 1998 substantive 
appeal regarding difficulty in her marital relationship, are 
credible.  The Board notes, however, that the criteria for 
evaluation are intended to compensate primary for "the 
average impairment in earning capacity."  38 C.F.R. § 4.1.  
The Board finds that the current 10 percent evaluation is 
consistent with the veteran's functioning as to the 
evaluative criteria.  

The Board finds that the veteran's disability picture is more 
nearly approximated by the criteria for a 10 percent 
disability evaluation under DC 9411 and that the veteran is 
not entitled to an increased evaluation in excess of 10 
percent for PTSD.  

B.  Entitlement to higher initial evaluation for a right 
wrist disorder

The veteran's August 1994 enlistment examination is negative 
for any reports of or any objective findings regarding a 
right wrist disorder.  In March 1996, the veteran sought 
treatment for an injury to her right wrist and was diagnosed 
with a right wrist sprain or contusion.  Her wrist was placed 
in a splint.  In April 1996, the veteran was seen in the 
occupational therapy hand clinic.  She was shown to have pain 
in the ulnar aspect of her right hand and pain with 
supination, pronation and extension of the right wrist.  The 
veteran was to continue wearing a splint for two weeks.  The 
veteran did not seek any additional treatment for her right 
wrist.  

The October 1997 separation examination, conducted by VA, 
reveals that the veteran is right handed.  The veteran 
reported that she experiences wrist pain and tenderness with 
certain activities including typing or any continuous 
activity.  The veteran's painful flare-ups are relieved by 
rest.  Physical examination revealed no abnormalities of the 
upper extremities with full range of motion.  Muscle strength 
was 5/5 bilaterally in the upper extremities with the 
exception of the right wrist which showed some mild to 
moderate tenderness in the first compartment with a positive 
Finklestein's test.  The examiner opined that this was more 
than likely due to severe strain.  The veteran was diagnosed 
with right wrist tendinitis, residual from severe sprain.  

At the October 1998 hearing, the veteran testified that she 
experiences a dull ache in her wrist with any type of 
repetitive wrist motion.  She also indicated that she 
sometimes avoids using her right hand to avoid experiencing 
pain.

The RO has evaluated the veteran's right wrist disorder by 
analogy under 38 C.F.R. § 4.71a, DC 5299-5215, which provides 
the criteria for evaluating limitation of motion of the 
wrist.  The RO has assigned a 10 percent evaluation, which is 
the highest schedular evaluation for limitation of the major 
wrist; a higher rating would be warranted only for ankylosis 
of the wrist joint pursuant to 5214.  However, there is no 
evidence that the veteran has ankylosis of the right wrist 
and the Board finds that the veteran is not entitled to an 
increased evaluation under DC 5214.  

In making this decision, the Board has also considered 
whether the veteran is entitled to an increased evaluation 
pursuant to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence 
does not show that there is any objective limitation of 
motion of the veteran's right wrist.  The medical evidence 
and the veteran's testimony establish that the current loss 
of motion of the right wrist is functional loss due to pain 
on use or flare-ups of pain.  The January 1998 RO rating 
decision reflects specifically that the veteran has been 
assigned the 10 percent evaluation under the combination of 
Diagnostic Codes 5215 and 5299 to compensate for functional 
loss due to pain.  Thus, an evaluation in excess of 10 
percent based on pain is not warranted.  

An evaluation in excess of 10 percent is not available for 
the veteran's right wrist tendonitis under any other criteria 
or regulation.  The evidence is against an evaluation in 
excess of 10 percent, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a higher evaluation.  Therefore, the veteran's 
request for an increased evaluation for a right wrist 
disorder must be denied.

B. Entitlement to higher initial evaluation for cervical 
myofascial syndrome 

The RO evaluated the veteran's cervical myofascial syndrome 
as being 10 percent disabling by analogy under 38 C.F.R. 
§ 4.71a, DC 5299-5290.  DC 5290 provides for a 10 percent 
disability evaluation for slight limitation of motion of the 
cervical spine.  A 20 percent evaluation is appropriate for 
moderate limitation of motion of the cervical spine and a 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  

The veteran's August 1994 enlistment examination is negative 
for any complaints of or diagnoses of defects of the cervical 
spine.  In July 1996, the veteran sought treatment for neck 
pain after being involved in a motor vehicle accident.  The 
veteran was diagnosed with neck and back sprain.  

The October 1997 separation examination, conducted by VA, 
indicates that the veteran indicated that she was involved in 
a motor vehicle accident prior to her entry into service and 
received treatment for whiplash and spasms.  She also 
reported being involved in a second motor vehicle accident in 
June 1996.  Physical examination revealed full, active range 
of motion of the cervical spine in all directions.  The 
veteran exhibited mild tenderness to palpation of the 
bilateral trapezius muscles as evidenced by a slight wince, 
but this was described as mild.  There were no abnormalities 
of the upper extremities and the veteran had full range of 
motion of the upper extremities.  No sensory or coordination 
deficits were noted.  The veteran was diagnosed with cervical 
myofascial syndrome, which was described as being "normal" 
on the day of the examination. 

The veteran testified during her October 1998 hearing that 
she has full range of motion of her neck.  She stated that if 
she does not frequently turn her head, her neck will begin to 
stiffen.  The veteran indicated that she experiences a 
pressure sensation in her neck as opposed to pain.  The 
veteran also testified that she does not experience any 
muscle spasm in her neck.

The veteran's cervical spine symptomatology has been 
described as mild and while the examiner made an objective 
finding of pain on motion by noting that the veteran winced 
upon palpation of the bilateral trapezius muscles, the 
evidence does not show that the veteran suffers from any 
objective limitation of motion of the cervical spine, 
although she has objective evidence of some pain in the area 
of the cervical spine.  The October 1997 report reflects that 
the veteran has full, active range of motion of the cervical 
spine in all directions.  

The January 1998 rating decision reflects specifically that 
the veteran has been assigned the 10 percent evaluation under 
the combination of Diagnostic Codes 5215 and 5299 to 
compensate for functional loss due to pain.  The Board has 
considered whether the veteran is entitled to an increased 
evaluation for pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the current 10 
percent evaluation under the combination of Diagnostic Codes 
5299 and 5290 is based on the objective evidence of pain.  
Thus, an evaluation in excess of 10 percent based on pain is 
not warranted.  Therefore, the Board finds that the veteran 
is not entitled to an initial evaluation in excess of 10 
percent for her myofascial cervical spine syndrome. 


ORDER

The initial 10 percent rating for PTSD is appropriate, and 
entitlement to an evaluation in excess of 10 percent is 
denied.

The initial 10 percent rating for a right wrist disorder is 
appropriate, and entitlement to an evaluation in excess of 10 
percent is denied.

The initial 10 percent rating for a myofascial cervical 
disorder is appropriate, and entitlement to an evaluation in 
excess of 10 percent is denied.


REMAND

A review of the record discloses that additional action by 
the RO is required prior to further appellate review of the 
veteran's claim of entitlement to an initial disability 
evaluation in excess of 10 percent for a right knee disorder.  
In December 1998, along with her substantive appeal, the 
veteran submitted an October 1998 VA treatment record 
documenting treatment that she has received for her right 
knee.  However, the last statement or supplemental statement 
of case evidenced in the claims file was issued in October 
1998.  As the additional evidence submitted by the veteran in 
this case has not been considered by the RO, and a waiver of 
such consideration has not been requested, it must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
(SSOC).  See 38 C.F.R. § 20.1304(c).

Therefore, in order to ensure that the veteran is afforded 
due process of law, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim for a higher initial evaluation for 
a right knee disorder based on the 
evidence of record, including the 
evidence received by the RO in December 
1998.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished an 
SSOC, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to its merits.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, she is not obligated to act unless otherwise 
notified.



		
	TRESA M. SCHELCHT
	Acting Member, Board of Veterans' Appeals







